UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1444



MICHAEL P. NASIATKA,

                                              Plaintiff - Appellant,

          versus


GORDON R. ENGLAND, Secretary, Department of
the Navy,

                                               Defendant - Appellee,

          and


HANSFORD T. JOHNSON, Acting Secretary of the
Navy; RICHARD J. NAUGHTON, Vice Admiral,

                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-900-RDB)


Submitted:   March 29, 2006                 Decided:   April 10, 2006


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael P. Nasiatka, Appellant Pro Se. Tarra Deshields Minnis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Michael P. Nasiatka appeals the district court’s order

granting   summary   judgment     in    favor   of   his     employer   in   this

employment discrimination action.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.          See Nasiatka v. England, No. CA-03-

900-RDB (D. Md. Oct. 9, 2003; Mar. 10, 2005).                 We dispense with

oral   argument   because   the    facts     and     legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                   - 3 -